DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 6 of the claim recites “a modular wall unit” but Line 3 already recited “a plurality of modular wall units”. It is unclear if the modular wall unit of Line 6 is of the plurality of modular wall units or different.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites “a front flange” but Line 9 of Claim 10 already recited “a front flange”. It is unclear if this front flange is the same or different.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent # 10,316,525 to Bilge.
Regarding claim 1, Bilge teaches in Figure 3, a modular wall system (10) [system for mounting wall panels (Column 1, Lines 61-62)], comprising: a plurality [see Figure 2] of modular wall units (12) [wall panels (Column 9, Lines 66-67)] configured to be arranged together as a wall [an arrangement of wall panels], each of the plurality of wall units (12) comprising: a non-metallic inner panel (16) [polyethylene core (Column 10, Line 7)], and an outer panel (18) [thin aluminum wall (Column 10, Lines 7-8)] disposed about a front face of the non-metallic inner panel (16); and a gap cover apparatus (22 and 60) configured to cover one or more gaps (Column 28, Lines 58-59) of the wall, the gap cover apparatus (22 and 60) comprising: one or more brackets (22 and 60) configured to interface with one or more of the plurality of modular wall units (12), the one or more brackets (22 and 60) defining a retaining opening [space between hold down wall 56 and back flange] that at least partially receives one or more of the plurality of modular wall units (12) therein, and a plurality of first fasteners (50) [screws (Column 11, Line 2)] configured to fasten the one or more brackets (22 and 60) to a support structure (14, Fig 1) [existing wall (Column 9, Line 67)]. Bilge does not teach the modular wall system is for medical treatment environments. However, a recitation of the intended use of the claimed invention [for medical treatment environments] must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 2, Bilge teaches in Figure 3, the one or more brackets (22 and 60) comprise a first bracket (22) configured to interface with a front face of the one or more of the plurality of modular wall units (12).
Regarding claim 3, Bilge teaches in Figure 3, the first bracket comprises (22) a plurality of first fastener openings (48) (Column 11, Line 1) configured to receive the plurality of first fasteners (50) therein.
Regarding claim 10, Bilge teaches in Figure 3, a method (Column 1, Line 61) of installing a modular wall system (10) [system for mounting wall panels (Column 1, Lines 61-62)], comprising: fastening a plurality of modular wall units (12) [wall panels (Column 9, Lines 66-67)] to a support structure (14, Fig 1) [existing wall (Column 9, Line 67)] to form a wall [an arrangement of wall panels], the wall comprising one or more gaps (Column 28, Lines 58-59); positioning a gap cover apparatus (22 and 60) in the one or more gaps, the positioning comprising disposed a modular wall unit (12) partially in a retaining opening [space between hold down wall 56 and back flange] of the gap cover apparatus (22 and 60); fastening the gap cover apparatus (22 and 60) to the support structure (14) [with fasteners 50 [screws (Column 11, Line 2)]; and abutting a front flange (68) [Fig 7] of the gap cover apparatus (60) against the modular wall unit (12). Bilge does not teach the method of installing the modular wall system is for medical treatment environments. However, a recitation of the intended use of the claimed invention [for medical treatment environments] must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 11, Bilge teaches the gap cover apparatus (22 and 60) comprises a front flange (68, Fig 7) and one or more back flanges (46, Fig 5).
Regarding claim 12, Bilge teaches in Figure 3, abutting a base (58, Fig 5) of the gap cover apparatus (22) against a back face of the plurality of modular wall units (12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 10,316,525 to Bilge.
Regarding claim 15, Bilge teaches a method but does not teach a front exterior surface of the front flange has a powder coating. However, powder coating is old and well known and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try and obtain predictable results. In the instant case, a powder coating finish of the front flange would give a desired visual appearance for the gap cover apparatus.
Regarding claims 17 and 18, Bilge teaches a method. Furthermore, Bilge teaches in Figure 1, the support structure (14) is an existing wall (Column 9, Line 67) and a plurality of backplates (99) [thermal break (Column 12, Line 31)]. Bilge does not teach the existing wall comprises a plurality of studs. However, stud walls are old and well known and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to fasten the modular wall system to a stud wall and obtain predictable results.
Allowable Subject Matter
Claims 4-9, 13-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 4-9, the Prior Art does not anticipate or make obvious the first bracket comprises one or more back flanges, a front flange parallel to the one or more back flanges, and a middle portion extending between the one or more back flanges and the front flange, wherein the plurality of first fastener openings are formed in the one or more back flanges.
Regarding claims 13-14, the Prior Art does not anticipate or make obvious the gap cover apparatus comprises a first bracket fastened to a second bracket using a plurality of fasteners, the first bracket has the front flange and the one or more back flanges, and the second bracket has the base.
Regarding claim 16, the Prior Art does not anticipate or make obvious a tapered section of the front flange is abutted against the modular wall unit, and the tapered section tapers away from the front flange and toward the one or more back flanges at a taper angle, wherein the taper angle is 5 degrees or less, and the tapered section at least partially defines the retaining opening. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635